DETAILED ACTION
Status of Claims:
Claims 1, 3 – 6, 23, and 25 are pending. 
Claim 1 is amended. 
Claims 2, 7 – 22, and 24 are canceled. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments in the amendments, filed 08/29/2022, have been fully considered and are not persuasive. The reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 – 6, 23, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites the limitation “in response to a user request, initiating an electronic conversation between the user mobile device and at least one other registered person physically located at the same venue, wherein said user request comprises an indication that the user has viewed the at least one other registered person” which is not explicitly disclosed in the specification. The specification of the application and the provisional application, 61/394,774, state that an electronic communication can be initiated between two users however it does not state a user request comprising entering an indication that a user has viewed another user. 
	Dependent claims 3 – 6, 23, and 25 follow the same grounds of rejection as the independent claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 – 6, 23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “communicating with a user mobile device over a wireless network via a network interface chain including an antenna, a transmitter, a receiver, and network interface hardware”. It is unclear what the network interface chain pertains to. The specification does not explicitly define a network interface chain. Therefore, the claim is rendered indefinite. 
	Dependent claims 3 – 6, 23, and 25 follow the same grounds of rejection as the independent claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 – 6, 23, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 3 – 6, 23, and 25 are directed to the abstract idea of managing relationships or interactions between people using a messaging platform at a venue, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites communicating with a mobile device via a wireless network, communicating with a server to store venue information of a registered user, retrieving a list from the server including identifying information of other people attending the venue, and initiating an electronic conversation with another person attending the venue. 
The claim as a whole recites a system for organizing human interactions. The claimed invention is a system that registers users at a venue and filters a list of people attending the venue to help initiate electronic conversation between users which is a method of managing relationships and interactions between people. The filtering step, in the limitation “filtering the identifying information according to attributes selected by the user physically located at the same venue”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation only using generic computer components. The mere recitation of a generic computer system or interaction system does not take the claim out of the methods of organizing human interactions grouping. Therefore, the claim as a whole falls within the “certain methods of organizing human activity” grouping of abstract ideas.  
This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept. In particular, the claim recites the additional elements – using a computer to perform retrieving steps, transmitting steps, and initiating steps. The limitation of “in response to a user request, initiating an electronic conversation between the user mobile device and at least one other registered person physically located at the same venue, wherein said user request comprises an indication that the user has viewed the at least one other registered person” provides an initiating step which is recited at a high level of generality (i.e. as a general means of interacting with a user through a computer) and are merely invoked as tools to initiate a conversation using a mobile device at a venue. The computer in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing interaction using electronic communication) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The specification states that “Referring to FIG. 4, a method 400 of the present invention may include a Step 410 of determining the location of users. Step 420 may comprise assigning identifying information to the located user. Another step, Step 430 may include communicating with a computer server to store the user location and assigned identifying information. A Step 440 may involve retrieving a list from a computer of other users at the same approximate location of the located user. Assigning identifying information from the other users to the located user comprises Step 450. Step 450 may also comprise assigning identifying information to other users or other configurations of exchanging information between users. A Step 460 may include transmitting the identifying information of the other users to the located user. Step 470 may involve filtering the transmitted identifying information according to attributes selected by the located user. Another step, Step 480 comprises initiating an electronic conversation between the located user and at least one of the other users selected by the located user. Yet another Step 490 comprises providing a response to an option to ignore, respond to, or block contact with one or more of the other users” (¶61). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform retrieving steps, transmitting steps, and initiating steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Claims 3 – 6, 23, and 25 have been additionally considered and found to be abstract for the same reasons as claim 1. Each claim is directed towards the same abstract idea as claim 1. None of the additional claim limitations specifically realize a performance improvement to the computer technology, or provide an advancement to the technology that can change the focus of the claimed invention. The additional elements of the dependent claims were additionally considered. For example, claims 3 – 6, 23 and 25 additionally recite messaging anonymously or using a pseudonym, broadcasting activities, using different communication formats and languages, and using presence of information to detect users at the venue, which can all be performed using generic computer functions and does not provide anything beyond what is known and conventional. Each dependent claim was considered, however each fail to transform the character of the claims as a whole nor recite anything beyond routine computer functions necessary to perform the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4 – 5, 23, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baransky (US 8521824) and in view of Leifer (US 20110191426).

As per claim 1, a method for operating a communications service, comprising: 
	communicating with a user mobile device over a wireless network via a network interface chain including an antenna, a transmitter, a receiver, and network interface hardware (A subscriber may have a mobile communication device that is capable of communication with the VCSN … In another example, the venue itself may include a communication capability, such as venue-provided wireless network (e.g., hotspot), Bluetooth.RTM. network, or the like, See Col. 3, Lines 42 – 63 … For example, the subscriber may have a device that is capable of receiving location information (e.g., may include a GPS receiver, a WiFi receiver, a wireless network interface, or the like), See Col. 6, Lines 1 - 21);
	in response to receiving from the user via the network interface chain a user entered registration at a venue through an application on a user mobile device, determining information associated with the venue (Subscribers may join a venue in the VCSN by visiting the physical location of the venue. When a subscriber visits the venue, the subscriber may be given a password or other credential (either physically or electronically), which may be used to access the virtual venue through the VCSN, See Col. 2, Line 27 - 57); 
	communicating with a server (Server module, See Col. 4, Lines 15 - 24) to store the venue information (Using the location information, the VCSN may detect when the subscriber visits a particular venue and, upon detection of a subscriber visit, a venue credential may be associated with the subscriber (e.g., in a profile of the subscriber maintained by the VCSN), See Col. 2, Line 27 - 57); 
	retrieving a list from the server of at least one other person registered at the venue and physically located at the venue, said list including identifying information of the at least one other person physically located and registered at the venue using said application, said identifying information describing or showing at least one physical attribute or image of said of other registered person at the venue to enable visual identification, within the same venue, by the user also physically located in the same venue (The virtual venue interface may include a “Who's here” list comprising the subscribers who are currently at the identified venue (physically located at the venue) (and whose privacy settings allow their venue attendance to be displayed). The list may include a plurality of subscriber indicators, each of which may be associated with a chat input and a profile input. The subscriber indicators may include information about the subscriber, such as the subscriber user name, profile picture, avatar (visual indication), or the like, See Col. 9, Lines 17 - 31); 
	filtering the identifying information according to attributes selected by the user physically located at the same venue (A subscriber may specify that his “I'm here” status should only be visible to a predetermined set of VCSN users (filtering the identifying information by determining a predetermined set of users). Accordingly, the subscriber will be omitted from the “Who's here” list as seen by subscribers not in the predetermined set. Alternatively, or in addition, subscribers (or the venue itself) may specify that only those subscribers who are currently at the venue may have access to the “Who's here” list, See Col. 11, Lines 1 - 16);
	retrieving the identifying information of the at least one other registered person physically located at the same venue and providing the identifying information to the user mobile device via the application from the server (A first subscriber who is attending the venue (and has set his/her “I'm here” flag) may access a “Who's here” list for the venue to find a second subscriber who is also attending the venue, See Col. 7, Lines 3 - 64); 

	Baransky however does not expressly disclose:
	in response to a user request, initiating an electronic conversation between the user mobile device and at least one other registered person physically located at the same venue, wherein said user request comprises an indication that the user has viewed the at least one other registered person.

	Leifer discloses:	
	in response to a user request, initiating an electronic conversation between the user mobile device and at least one other registered person physically located at the same venue, wherein said user request comprises an indication that the user has viewed the at least one other registered person (First user views the ID number on the sticker worn by second user (user has viewed the at least one other registered person), and enters second user ID number (user request) in target ID number entry field. First user enters content in message entry field (initiating electronic conversation), and clicks send button, thereby causing the content to be transmitted to server … Wireless carrier communication component receives the communication and causes the communication to be transmitted to mobile device B (second user), See ¶54). 

	It would have been obvious to an artisan of ordinary skill at the time of the Applicant's filing date to combine Leifer’s teaching of a user viewing another user at a venue and entering an indication, along with filtering a list of registered users physically located at the venue to improve Baransky’s system. Both Baransky and Leifer disclose systems for initiating electronic communication between users located within a same venue. Leifer’s system includes registering user’s mobile devices with stickers worn by the users for identification when the users view one another at a venue. The combination is an improvement upon the existing system because a list of registered users attending a venue can be filtered and sent to a first user, as taught by Baransky, and upon the first user physically viewing a second user on the filtered list, an indication can be entered to initiate an electronic communication between the users, as taught by Leifer, to allow comfortable interaction between users physically located at the same venue.

As per claim 4, the method of claim 1, wherein the user and/or the at least one or more other person present at the venue broadcasts activities and/or status to other persons present at the venue (Baransky, If the subscriber is currently visiting a particular venue “A,” then messages broadcast by the subscriber may be accessible only to those subscribers who are also currently visiting the venue “A.”, See Col. 7, Lines 3 - 64).  

As per claim 5, the method of claim 1, wherein the user provides more than one communication level, with different communication formats to communicate with the at least one or more other person at the venue (Baransky, The messaging may include web-based messaging (e.g., web-forum type messaging), peer-to-peer messaging, SMS messaging, instant messaging, push messaging, or the like. A subscriber may also send messages to off-line subscribers in the form of an email-type messages, See Col. 3, Lines 3 - 28).  
  
As per claim 23, the method of claim 1, further comprising filtering the list of the at least one other person physically present at the same venue (Baransky, A subscriber may specify that his “I'm here” status should only be visible to a predetermined set of VCSN users. Accordingly, the subscriber will be omitted from the “Who's here” list as seen by subscribers not in the predetermined set. Alternatively, or in addition, subscribers (or the venue itself) may specify that only those subscribers who are currently at the venue may have access to the “Who's here” list, See Col. 11, Lines 1 - 16)).  

As per claim 25, the method of claim 1, wherein the identifying information describes at least one physical attribute of said of other person at the same venue for a time corresponding to the presence of the user at the venue (Baransky, The virtual venue interface may include a “Who's here” list comprising the subscribers who are currently at the identified venue (and whose privacy settings allow their venue attendance to be displayed) (presence) … The expanded subscriber profile view may include a subscriber photo (physical attribute) and/or other profile information in accordance with privacy and/or access settings of the subscriber, See Col. 9, Lines 17 - 31).

Claims 3 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baransky (US 8521824), in view of Leifer (US 20110191426), and further in view of Wherry (US 20080034040).

As per claim 3, the combination of Baransky and Leifer discloses all limitation of claim 1. 

	The combination of Baransky and Leifer however does not expressly disclose:
	wherein the messaging occurs anonymously or with a pseudonym.

	Wherry discloses:
	the method of claim 1, wherein the messaging occurs anonymously or with a pseudonym (Jabber guest server maintains a database of active group chat clients and includes the capability of offering anonymous subscriptions when requested by web server, See ¶32).  

	It would have been obvious to an artisan of ordinary skill at the time of the Applicant's filing date to combine Wherry’s teaching of messaging anonymously and Leifer’s teaching of a user viewing another user at a venue and entering an indication, along with filtering a list of registered users physically located at the venue to improve Baransky’s system. Baransky, Leifer, and Wherry all disclose messaging systems for communication between users. Wherry’s system includes offering anonymous subscriptions to users participating in a group chat. The combination is an improvement upon the existing system because a list of registered users attending a venue can be filtered and sent to a first user, as taught by Baransky, and upon the first user physically viewing a second user on the filtered list, an indication can be entered to initiate an electronic communication between the users, as taught by Leifer, where the communication can be further performed anonymously, as taught by Wherry, to allow comfortable interaction between users physically located at the same venue.

As per claim 6, the method of claim 1, wherein the user's communication with another person at the same venue is translated from one language to another language (Wherry, Language translation may also be provided in real-time, so group chats in multiple languages can occur, See ¶100). 
	The combination of Baransky and Leifer fail to teach wherein the user's communication with another person at the venue is translated from one language to another language. In the same field of endeavor, Wherry teaches language translation in chats. It would have been obvious before the effective filing date of the claimed invention to further modify Baransky and Leifer to include Wherry’s teaching of user communications being translated from one language to another language in a chat between two users.

Remarks
Applicant’s arguments, with regards to the 112 rejection, 101 rejection, and the 103 rejection filed on 08/29/2022 have been fully considered but they are not persuasive. The current arguments are based on the claim interpretation, 112 rejection, 101 rejection, and the 103 rejection which are present in the remarks by the applicant.
With respect to the 112 rejection, Applicant argues that the limitation “in response to a user request, initiating an electronic conversation between the user mobile device and at least one other registered person physically located at the same venue, wherein said user request comprises an indication that the user has viewed the at least one other registered person” is supported by the previously filed claims 3 and 7 which state “wherein the initiating step is performed while observing the located user.” Examiner responds that an initiating step is a much broader concept than a user request comprising an indication that the user has viewed the at least one other registered person and does not comply with the written description requirement since it is not disclosed in the specification of the application or the provisional. Paragraphs [0002] – [0004], [0007], and [0019] also have no disclosure regarding a user request comprising an indication. Therefore, the rejection will be maintained. 
With respect to the 101 rejection, Applicant argues that “Independent claim 1 has been amended to recite that the communication service performing the method includes “a network interface chain including an antenna, a transmitter, a receiver, and network interface hardware”. This hardware is necessary for the functioning of the system in order to interact with a mobile user on a mobile device in a venue.” The newly amended claim limitation is still considered to be generic computer components since it is just a mobile device communicating via a wireless network. The network interface chain does not have any specialized definition nor does it contain any explanation in the specification for it to sufficiently overcome the rejection. An antenna, a transmitter, a receiver, and network interface hardware are also well known generic computer technology in the field of mobile devices. Therefore, the limitation is not sufficient to overcome the rejection. 
With respect to the 103 rejection, regarding independent claim 1, Applicant argues that Leifer does not disclose “identifying information describing or showing at least one physical attribute or image of said of other registered person at the venue to enable visual identification.” Examiner responds Baransky discloses the claimed limitation by teaching that a subscriber indicator can include a profile picture which can enable visual identification of a user using physical attributes or an image (Col. 9, Lines 17 - 31). Leifer discloses entering an indication of viewing another person located at the venue (¶54). The combination discloses that a person can be identified using visual identification, as taught by Baransky, and when a user views the identified user at the venue and enters an indication of the viewing, an electronic conversation can be initiated, as taught by Leifer. Therefore the combination of Baransky and Leifer discloses all the claim limitations in entirety. 
	Applicant further argues that “Application submits that neither Leifer nor Baransky contemplate a situation in which a user visually identifies another user in a real-life situation based on physical characteristics, noting numbers are not physical characteristics, and then has the ability to contact that person. A user of the Leifer system who visually identifies another user based on a profile picture, per Baransky, would not have the ability to contact that person, as all phone numbers are hidden in the Leifer system. Likewise, there is no teaching in Baransky that a user who visually identifies another user based on a profile picture, in a real-life situation, would be able to contact that person. Rather, the profile picture and other non-private user details are solely used to determine potential people at the venue to chat with, as described in column 9, lines 23-33”. Examiner responds that both Baransky and Leifer disclose social interaction systems. Leifer’s system has the capability to visually identify and contact a person via a number that appears on their sticker which would allow the initiation of a conversation after a person is identified via profile picture as disclosed by Baransky’s system. A phone number or an ID number are just means to associate the person with a point of contact to allow the initiation of a conversation. A telephone number would not be the only sole way a person can contact another person to initiate a conversation. Also, Baransky’s system has multiple ways to contact person which would not require a disclosure of personal information. Baransky clearly states that “a subscriber may establish privacy settings to control how the subscriber can be contacted” (Col. 3, Lines 3 - 28). Baransky also allows a user to message another user directly using various messaging platforms (Col.7, Lines 3 - 64) based on a user’s preferred contact setting. Hence allowing a user to be identified based on an ID number is equivalent to a user being identified based on a physical feature because they both allow the personal information of a user to be hidden when required and both Leifer and Baransky allow this feature of hiding personal information and recognizing a person based on physical attributes or an item such as an ID number. The combination of Leifer’s system allowing another person to be recognized based on a viewing, via an ID number, is an improvement to Baransky’s system because it’s allowing people at a same venue to communicate after being visually recognized based on a profile information. Therefore, the combination discloses the claimed invention in entirety. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282.  The examiner can normally be reached on M-F: 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                        /NAZIA NAOREEN/Examiner, Art Unit 2458